PER CURIAM:
Claimant brought this action to recover damages to his 1993 Chrysler Lebaron, which occurred on February 23, 1994. The damages to the vehicle were in the amount of $244.88.
The evidence adduced at the hearing of this claim established that claimant was proceeding south on W.Va. Route 10, in the proximity of the Mouth of Blind Stone Hollow, when he drove to the right edge of the paved portion of the road to avoid oncoming traffic and his vehicle went into a hole at the edge of the road. It was approximately 7:30 p.m., and it was raining. He was driving at approximately 40 miles per hour in an area where the speed limit is 55 miles per hour. There was a curve to the right and the hole in the edge of the pavement was in the curve. Claimant travels W.Va. Route 10 approximately once a month. The hole was filled with water from the rain and he was unable to see it prior to his vehicle striking the hole, but the right front and right rear tires immediately went flat. Claimant had to replace two tires and have his vehicle realigned.
Respondent’s Assistant Supervisor for Logan County, Curley Belcher, testified that there is frequent coal truck traffic on W. V a. Route 10. He was aware of the condition of the shoulder in this particular curve, as he had received complaints. He was unaware if the complaints were made prior to claimant’s accident. The area was repaired thirty days after the date of claimant’s accident.
The Court, having reviewed the evidence in this claim, has determined that the claimant saw the lights of oncoming traffic when he steered his vehicle to the far right side of Route 10 where there was a defect in the road. Further, the respondent had knowledge that the edge of the road and the shoulder area in this curve were not always maintained in proper condition as coal trucks using the road caused the edge of the road to erode. The Court finds that respondent was negligent in the maintenance of W.Va. Route 10 and this negligence was the proximate cause of the claimant’s accident.
Accordingly, the Court is of the opinion to and does make an award to the claimant in the amount of $244.88.
Award of $244.88.